Citation Nr: 1500700	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  05-21 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability manifested by pain throughout the body.

2.  Entitlement to service connection for a disability manifested by bilateral arm pain.

3.  Entitlement to service connection for a disability manifested by shaking and jerking of the extremities.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law
ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.  

The Board notes that in August 2014, the Board remanded the Veteran's claims for service connection for a disability manifested by aches and pains, service connection for a disability manifested by bilateral arm pain, service connection for shaking and jerking of the extremities, and service connection for a back disability.  These issues remain in remand status at this time, and they are listed as captioned issues on the title page of this decision to ensure compliance with the Board's August 2014 remand instructions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the issue of entitlement to a TDIU in addition to the previously-remanded issues of service connection for a disability manifested by aches and pains, service connection for a disability manifested by bilateral arm pain, service connection for shaking and jerking of the extremities, and service connection for a back disability.

With respect to the Veteran's claim of entitlement to a TDIU, the Board notes that in August 2014, the Veteran's representative submitted a psychological evaluation from Dr. J.D. addressing the impact of the Veteran's PTSD on his employability.   The AOJ has not considered this additionally-obtained evidence in the first instance, and the Board is prohibited from doing so without a waiver of such consideration.  38 C.F.R. § 20.1304 (2014).

Furthermore, the Board finds that the TDIU claim is inextricably intertwined with the pending adjudication of the above-listed claims for service connection.  Adjudication of the TDIU issue must be deferred pending completion of the additional evidentiary development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure the development ordered in the August 2014 Board remand has been completed.

2.  Then readjudicate the claims, giving due consideration to the August 2014 opinion of Dr. J.D. and to any other evidence added to the record.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




